Citation Nr: 0513394	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  95-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral weak 
feet with traumatic arthritis, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for adjustment disorder 
with depressed mood. 

3.  Entitlement to service connection for status post open 
reduction and internal fixation, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied a claim for an 
increased rating in excess of the existing 20 percent.  The 
veteran perfected an appeal as to that denial.  The veteran 
currently resides within the jurisdiction of the St. 
Petersburg, Florida RO.

During the appeal, in a December 1996 decision, the RO 
increased the assigned rating from 20 to 30 percent, 
effective from December 16, 1994, the date of the veteran's 
claim for an increase.  However, since this increase did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).   

The Board remanded the case to the RO in August 2003 for 
further development.

The issues of entitlement to service connection for a 
psychiatric disability and for status post open reduction and 
internal fixation, left shoulder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's bilateral foot disability is manifested by 
severe pain in walking, moderate flatfoot deformities, 
hindfoot valgus, degenerative changes bilaterally of the 
talar calcaneal joints, marked pronation of the right foot; 
but does not manifest  extreme tenderness on the plantar 
surfaces, or marked inward displacement or spasm of the 
Achilles tendon.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral weak feet with traumatic arthritis, are not met. 38 
U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 3.321(b)(1), Part 
4, Diagnostic Codes 5276, 5277 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in May 2001 and June 2004, 
and in the January 2005 supplemental statement of the case.  
These documents in combination informed the veteran of the 
information and evidence necessary to substantiate the claim, 
which evidence he was expected to submit, and which evidence 
VA would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

In January 2005, the case was readjudicated, satisfying the 
timing requirements of VCAA.  VCAA-compliant notice was not 
(and could not have been) provided to the veteran prior to 
the first unfavorable adjudication of this case.  That 
adjudication occurred before the VCAA existed.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected bilateral weak feet with 
traumatic arthritis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated beginning from the 
year prior to receipt, in December 1994, of the veteran's 
claim for an increase.  The more recent evidence consists of 
contentions of the veteran and testimony at an August 1996 RO 
hearing; various VA medical records reflecting treatment from 
1994 through 1998 for different medical conditions and 
disorders; and reports of several VA examinations, dated from 
October 1994 to June 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

VA examinations include a CT scan examination of the 
bilateral feet in October 1994.  That examination concluded 
with an impression of cystic changes with irregularity of the 
articular margins of the talocalcaneal joints bilaterally 
more extensive in the right as described attributed to tarsal 
coalition.

VA examinations of the feet were conducted in January 1995, 
November 1996, October 2001, and most recently in June 2004.  
The report of VA examination in January 1995 shows that the 
veteran's feet manifested moderate edema of the lateral 
malleolar area with some valgus formation of both feet.  The 
report noted that CT scan of the ankles revealed cystic 
changes in the articular margins of the right talocalcaneal 
joint, and irregularity and narrowing of the subtalar joints 
bilaterally, less severe on the left side.  X-ray examination 
of the feet revealed mild hallux valgus; and some subtalar 
calcification and degenerative joint changes, especially on 
the right side.  The impression was (1) mild hallux valgus 
bilaterally; (2) subtalar calcaneal degenerative joint 
changes manifested by complaints of pain; and (3) mild pes 
planus.  

The report of a November 1996 VA examination shows similar 
complaints and findings as the January 1995 examination 
report.  Of note, the examiner reviewed a CAT scan and found 
severe marked cystic changes in the calcaneal talar joint; 
tarsal coalition which may be congenital and normally 
arthritic in nature; but the cystic formation of the TC joint 
is truly very, very marked.  The diagnosis was bilateral 
post-traumatic cystic arthritic changes of the talus and 
calcaneus.  The examiner opined that the findings on CAT scan 
were very striking and account for the complaints; and that 
the veteran's feet were quite disabling.

During VA examination in October 2001, the veteran reported 
having constant pain that is currently severe in both feet, 
right greater than the left.  He has difficulty walking long 
distances without stopping.  

On examination, the veteran had pain and guarding of the 
right hindfoot, particularly at the subtalar joint.  He had 
complete ankylosis and loss of motion at the subtalar joint, 
particularly the talocalcaneal joint.  There is no inversion 
or eversion at the right joint.  There is probably an 
acquired equinus deformity secondary to the chronic subtalar 
joint pain.  The left foot showed decreased but some motion 
at the subtalar joint.  There is much less pain to the left 
foot than the right.  There is moderate flatfoot deformity as 
well.

X-rays showed significant degenerative arthritis involving 
the talocalcaneal joints in both feet, right greater than 
left.  The report contains an impression of degenerative 
arthritis involving both feet, right greater than left, 
particularly of the subtalar and talocalcaneal joints.  There 
is complete ankylosis with a complete loss of motion of the 
right subtalar joint and a 50 percent loss of motion to the 
left subtalar joint compared to normal.  The examiner opined 
that there was definite weakened movement, fatigue, and pain 
due to restricted range of motion of both feet, right greater 
than left.  There was no additional limitation of motion 
noted due to pain on examination, and no history of flare-ups 
per reported history.

Based on the October 2001 VA examination, the RO granted 
service connection for ankylosis, right subtalar joint, with 
limitation of motion, right ankle, rated separately as 20 
percent disabling.  This rating is not before the Board.

During a June 2004 VA examination, the veteran complained of 
severe pain whenever he tries to ambulate.  Examination 
revealed moderate flatfoot deformities noted with standing, 
right greater than left.  There was hindfoot valgus noted 
more on the right than left.  There was pain in the right 
ankle and subtalar joint.  There was no motion at the 
subtalar joint with pain at attempt to move that joint.  
There was an acquired equinus deformity.  The left foot 
evaluation revealed decreased but approximately 5 degrees of 
inversion and eversion at the subtalar joint with pain on 
range of motion.  Arch height is about the same as on the 
left with moderate flatfoot deformity.  X-rays revealed 
degenerative changes involving the talar calcaneal joints of 
both feet, right greater than left.  

The report contains a diagnosis of degenerative arthritis 
involving both subtalar joints, right significantly greater 
than left.  The veteran has marked pronation of the right 
foot, greater than left.  There is no evidence of extreme 
tenderness on the plantar surface and no marked displacement 
or spasm of the Achilles tendon.  The examiner opined that 
the veteran had an additional 25 percent of functional loss 
due to pain or after repeated use.

The veteran's service-connected bilateral foot disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5277-5276.  His service-connected 
disorder is bilateral weak feet with traumatic arthritis.  In 
the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that 
bilateral weak foot, under Diagnostic Code 5277 is the 
service-connected disorder, and acquired flatfoot, under 
Diagnostic Code 5276 is a residual condition.

Pursuant to Diagnostic Code 5276,  pronounced impairment, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating 
for a bilateral disorder and a 30 percent rating for a 
unilateral disorder.  When impairment is severe, with 
objective evidence of marked deformity, pain on manipulation 
and accentuated by use, indication of swelling on use, and 
characteristic callosities, the rating warranted is 30 
percent for bilateral flatfoot.   

Under Diagnostic Code 5284, severe residuals of a foot injury 
warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, 
it will be rated at 40 percent.  See note to Diagnostic Code 
5284.

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

The findings of the most recent VA examination in June 2004 
do not show a disability that approximates the pronounced 
impairment required for the next higher rating under 
Diagnostic Code 5276.  38 C.F.R. § 4.7.  Specifically, the 
feet showed marked pronation of the right foot, greater than 
the left, however, the feet did not show evidence of extreme 
tenderness on the plantar surfaces, or marked inward 
displacement or spasm of the Achilles tendon.  The veteran 
was not using any type of orthopedic shoes.  The evidence 
does not show that the veteran's condition could not be 
improved by orthopedic shoes or appliances.  These are 
criteria that must be met for an evaluation of 50 percent for 
a bilateral disability under Diagnostic Code 5276.

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
or separate rating under any of them.  None of the foot 
disorders listed in Diagnostic Codes 5278 (claw foot (pes 
cavus), acquired), 5279 (metatarsalgia, anterior (Morton's 
disease)), 5281 (hallux rigidus, unilateral, severe), 5282 
(hammer toe), 5283 (tarsal, or metatarsal bones, malunion of, 
or nonunion of), has been medically associated with the 
service-connected right and left foot disorders, by competent 
medical opinion.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5283.  

VA examiners have diagnosed degenerative changes involving 
the talar calcaneal joints of both feet.  Regardless of 
whether the arthritic changes have been attributed to the 
service-connected bilateral foot disorder, the veteran is not 
entitled to separate ratings for arthritis of the feet.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  The Board notes that there 
are no physical manifestations that may be attributable to 
the arthritis that are not already accounted for in the 
current rating (pain, swelling, etc.) and that will not 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2003) (providing that the evaluation of the same disability 
under various diagnoses is to be avoided).  Thus, separate 
ratings for arthritis under Diagnostic Code 5003 are not in 
order.

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board has considered DeLuca and 38 
C.F.R. §§ 4.10, 4.14, in reaching its conclusion in this 
case.  However, these complaints of pain do not exceed the 
criteria for the current 30 percent rating which takes into 
consideration severe pain.  There was no other significant 
pathology noted with the feet.  At the June 2004 examination, 
the physician commented that there was an additional 25 
percent of functional impairment caused by pain or repeated 
use.  

The combined ratings for his foot disabilities (30 percent 
for bilateral weak feet with traumatic arthritis; and 20 
percent for ankylosis, right subtalar joint, with limitation 
of motion) contemplate this degree of impairment.  For 
example, a 50 percent rating is assigned for bilateral 
pronounced acquired flatfoot, Diagnostic Code 5276.  

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements and testimony, provides no basis for an 
evaluation in excess of 30 percent for the veteran's 
bilateral foot disability under any applicable diagnostic 
code.

The Board thus concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
bilateral weak feet with traumatic arthritis.  It follows 
that the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).


ORDER

A rating in excess of 30 percent for bilateral weak feet with 
traumatic arthritis is denied.


REMAND

In a February 2002 rating decision, the RO denied service 
connection for adjustment disorder with depressed mood, and 
for status post open reduction and internal fixation, left 
shoulder.  In an August 2002 letter from the veteran's 
representative, a notice of disagreement was submitted as to 
those two denials. However, the statement of the case (SOC) 
provided to the veteran in January 2005 did not include these 
issues. These claims must be remanded to allow the RO to 
provide the veteran with a SOC on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, these issues will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for adjustment disorder with 
depressed mood, and for status post open 
reduction and internal fixation, left 
shoulder.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b). If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


